TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 10, 2015



                                       NO. 03-15-00458-CV


                                Amy Lynn Dayringer, Appellant

                                                  v.

                                    Gared Dayringer, Appellee




        APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on June 16, 2015. Having reviewed

the record, the Court holds that appellant has not prosecuted her appeal by failing to pay or make

arrangements to pay for the clerk’s record and did not comply with a notice from the Clerk of

this Court. Therefore, the Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.